     Case 3:19-cv-00970-JLS-AHG Document 230 Filed 06/11/21 PageID.21005 Page 1 of 4



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10     ORTHOPAEDIC HOSPITAL,                           Case No.: 3:19-cv-00970-JLS-AHG
11                                        Plaintiff,
                                                       ORDER GRANTING JOINT
12     v.                                              MOTION TO RESET
13                                                     MANDATORY SETTLEMENT
       DJO GLOBAL, INC. and DJO
                                                       CONFERENCE
14     FINANCE, LLC,
15                                     Defendants.

16                                                     [ECF No. 229]
17
18           This matter comes before the Court on the parties’ Joint Motion to Reset Mandatory
19     Settlement Conference. ECF No. 229. The parties request that the Court reset the
20     Mandatory Settlement Conference (“MSC”) from August 27 to August 19, 2021, to
21     accommodate the availability of all necessary participants. Id.
22           Good cause appearing, the motion is GRANTED. The MSC is hereby RESET for
23     August 19, 2021 at 11:00 a.m. before Magistrate Judge Allison H. Goddard.
24           The MSC will take place via videoconference. The Court issues the following
25     mandatory procedures to govern the videoconference:
26           1.     Plaintiff must serve on Defendant a written settlement proposal, which must
27     include a specific demand amount, no later than July 29, 2021. The defendant must
28     respond to the plaintiff in writing with a specific offer amount prior to the Meet and


                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 230 Filed 06/11/21 PageID.21006 Page 2 of 4



1      Confer discussion. The parties should not file or otherwise copy the Court on these
2      exchanges. Rather, the parties must include their written settlement proposals in their
3      respective Settlement Conference Statements to the Court. Counsel for the parties must
4      meet and confer in person or by phone no later than August 5, 2021. Each party must
5      prepare a Settlement Conference Statement, which will be served on opposing counsel
6      and lodged with the Court no later than August 12, 2021. The Statement must be lodged
7      in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed). The substance
8      of the Settlement Conference Statement must comply fully with Judge Goddard’s
9      Mandatory Settlement Conference Rules (located at
10     https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
11     ent%20Conference%20Rules.pdf). Each party may also prepare an optional
12     Confidential Settlement Letter for the Court’s review only, to be lodged with the Court
13     no later than August 12, 2021. The Letter must be lodged in .pdf format via email to
14     efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
15     the substance of the Settlement Conference Letter must comply fully with Judge
16     Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read
17     and to fully comply with the Chambers Rules and Mandatory Settlement
18     Conference Rules of Magistrate Judge Allison H. Goddard.
19            2.     The Court will use its official Zoom account to hold the Settlement
20     Conference. If you are unfamiliar with Zoom: Zoom is available on computers through
21     a download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
22     the installation of a free app. Joining a Zoom conference does not require creating a Zoom
23     account, but it does require downloading the .exe file (if using a computer) or the app (if
24     using a mobile device). Participants are encouraged to create an account, install Zoom and
25     familiarize themselves with Zoom in advance of the Settlement Conference.1 There is a
26
27
       1
              For    help   getting    started   with   Zoom,   visit:   https://support.zoom.us/hc/en-
28     us/categories/200101697-Getting-Started


                                                                                 3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 230 Filed 06/11/21 PageID.21007 Page 3 of 4



1      cost-free option for creating a Zoom account.
2            2.     No later than August 12, 2021, counsel for each party shall send an email to
3      the Court at efile_goddard@casd.uscourts.gov containing the following:
4                   a.    The name and title of each participant, including all parties and party
5                         representatives with full settlement authority, claims adjusters for
6                         insured defendants, and the primary attorney(s) responsible for the
7                         litigation;
8                   b.    An email address for each participant to receive the Zoom video
9                         conference invitation; and
10                  c.     A cell phone number for that party’s preferred point of
11                        contact (and the name of the individual whose cell phone it is) for the
12                        Court to use during the MSC to alert counsel via text message that the
13                        Court will soon return to that party’s Breakout Room, to avoid any
14                        unexpected interruptions of confidential discussions.
15           3.     At least one business day before the MSC, the Court will email each
16     participant an invitation to join a Zoom videoconference. If possible, participants are
17     encouraged to use laptops or desktop computers for the video conference, as mobile
18     devices often offer inferior performance. Participants shall join the video conference by
19     following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
20     have Zoom already installed on their device when they click on the ZoomGov Meeting
21     hyperlink will be prompted to download and install Zoom before proceeding. Zoom
22     may then prompt participants to enter the password included in the invitation. Each
23     participant should plan to join the Zoom video conference at least five minutes before the
24     start of the MSC to ensure that it begins promptly.
25
26
27
28


                                                                                3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 230 Filed 06/11/21 PageID.21008 Page 4 of 4



1            4.     Zoom’s functionalities will allow the Court to conduct the Settlement
2      Conference as it ordinarily would conduct an in-person one. The Court will divide
3      participants into separate, confidential sessions, which Zoom calls Breakout Rooms. In a
4      Breakout Room, the Court will be able to communicate with participants from a single
5      party in confidence. Breakout Rooms will also allow parties and counsel to communicate
6      confidentially without the Court.
7            5.     All participants shall display the same level of professionalism during the
8      Settlement Conference and be prepared to devote their full attention to the Settlement
9      Conference as if they were attending in person, i.e., cannot be driving while speaking to
10     the Court. Counsel must appear in professional attire. Because Zoom may quickly deplete
11     the battery of a participant’s device, each participant should ensure that their device is
12     plugged in or that a charging cable is readily available during the video conference.
13           IT IS SO ORDERED.
14
15     Dated: June 11, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                3:19-cv-00970-JLS-AHG
